Name: Commission Regulation (EEC) No 3525/82 of 22 December 1982 amending Regulation (EEC) No 645/82 applying quality class 'III' to certain fruit for the 1982/83 marketing yeara
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369 /24 Official Journal of the European Communities 29 . 12. 82 COMMISSION REGULATION (EEC) No 3525/82 of 22 December 1982 amending Regulation (EEC) No 645/82 applying quality class III ' to certain fruit for the 1982/83 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 645/82, the date '31 December 1982' is hereby replaced by the THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 645/82 of 19 March 1982 applying quality class ' III ' to certain fruit for the 1982/83 marketing year (3), as amended by Regulation (EEC) No 1816/82 (4), made quality class ' III ' applicable to certain fruit until 31 December 1982 ; Whereas Council Regulation (EEC) No 3409/82 of 13 December 1982 (5) extends until 31 December 1986 the period during which quality class ' III ' may apply to certain fruit and vegetables ; whereas Regulation (EEC) No 645/82 should consequently be adapted in respect of fruit for which the consumer demand has to be met in part by quality class ' III ' products ; following dates :  '30 April 1983 in respect of table grapes,  ' 15 July 1983 ' in respect of oranges of blond varie ­ ties other than Biondo comune,  ' 15 May 1983 ' in respect of satsumas, Clementines, tangerines and other similar citrus fruit hybrids, other than mandarins . Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . O OJ No L 190, 1 . 7 . 1982, p . 7 . ( 3) OJ No L 76, 20 . 3 . 1982, p . 18 . (4) OJ No L 201 , 8 . 7. 1982, p . 34 . (5 OJ No L 360 , 21 . 12. 1982, p . 2 .